DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 7-10, 14-20, and 23-32 are pending (claim set as filed on 05/19/2022).
Applicant’s election with traverse of Group I directed to the product claims is again acknowledged. Claims 20 and 23-28 stand withdrawn as being directed to the non-elected method claims. 
Therefore, only product claims 1, 3-4, 7-10, 14-19, and 29-32 are under examination. 
	
Priority
	This application filed on 03/06/2018 has a provisional application no. 62/467,503 filed on 03/06/2017. Therefore, the effective filing date of the application is 03/06/2017.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-10, 14-19, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cahn (WO 97/06837 - cited in the IDS filed on 08/09/2018) in view of Bayon (WO 2010/052584 A2 - cited in the IDS filed on 04/08/2021).
	Cahn’s general disclosure is related to a perforated multilayer membrane useful as artificial skin for wound treatment (see abstract & page 1, lines 8-13) wherein an “unexpected discovery that perforations (also referred to herein as “meshings”) in multilayer membranes, used as synthetic skin to repair burn wounds, can significantly reduce the incidence of infection at the wound site and also increase the extent at which the graft will adhere to or “take” to the wound” (see page 2, lines 1-8). 
Regarding claim 1, Cahn teaches a multilayer membrane useful as artificial skin (i.e. a tissue graft) wherein the multilayer membrane comprises a porous biodegradable polymeric membrane having a moisture control layer disposed thereon (see page 2, lines 3-8). Cahn teaches “the perforations are constructed in a manner to substantially prevent the passage of fluids and water vapor in the absence of hydrostatic pressure. The perforations in the multilayer membrane have a size and shape and are arranged in a pattern such that the membrane is permeable to fluid in the presence of hydrostatic pressure from exudate in the wound. The size, shape and pattern of the perforations are chosen so that the moisture loss from a wound” can be controlled (see page 4, lines 11-21). Cahn further teaches “in one embodiment, the perforations comprise a plurality of holes. The holes are of sufficient size so that they do not clog, but are not so large that excessive amounts of fluid or water vapor escape from the wound. Suitable diameters of the holes are from about 100 microns to about 2 millimeters (claim 30 in part). As described for the cross-slits, holes can be arranged in irregular or regular patterns, however, regular patterns in which the holes are evenly spaced are preferred (see Figure 4; trigonal pattern shown)” (see page 7, lines 9-18). 
Regarding claims 14-15 and 32, Cahn teaches various configurations of a multilayer membrane such as: each row being parallel to one another, or staggered with respect to the others in the row, evenly spaced, or suitable patterns may include polygonal patterns such as trigonal, rectangular, and hexagonal patterns (see pages 6-7, lines 6-8, and see Figures 1-4 which illustrates equally spaced and/or staggered perforation arrangements). 
Cahn teaches the optimum thickness of a synthetic skin is related to the following parameters: (1) thickness of the skin to be replaced; (2) nature of wound and dimensions; (3) thickness of top layer required to control moisture flux; and, (4) relation of suturability and drapability to thickness (see pages 14-15, lines 20-15). 
	Regarding claims 8-10, Cahn teaches “a multilayer membrane useful as artificial skin. The multilayer membrane comprises a porous biodegradable polymeric membrane having a moisture control layer disposed thereon. The porous biodegradable polymeric membrane typically has (1) controllable biodegradability in the presence of body enzymes; (2) has controllable solubility in the presence of bodily fluids; (3) is substantially nonimmunogenic upon grafting or implantation; (4) provokes no substantial foreign body response upon grafting or implantation; and (5) promotes the adherence and proliferation of cells, such as fibroblasts and endothelial cells. The moisture control layer is perforated such that the multilayer membrane is permeable to fluid in the presence of hydrostatic pressure from exudate in the wound while being substantially impermeable to fluid and water vapor in the wound in the absence of hydrostatic pressure from exudate in the wound (see pages 2-3, lines 9-8). Claim interpretation: regarding “perforations sized to”, these dependent claims are interpreted as functional language limitations that describe the perforations by a qualitative functional feature rather than a structural quantitative measurement (for example, since claim 1 provides or defines a measurable dimension of the perforation size, if the art teaches the dimensions then it would meet the functional limitations) (MPEP 2173.05(g)). 
Regarding claims 18-19, Cahn teaches the use of bovine collagen (see page 15: Example 1). Claim interpretation: regarding “derived from” or “produced from”, these claims are interpreted as a product-by-process limitations wherein the MPEP states even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113).
Regarding claim 29, Cahn teaches the multilayer membrane are prepared by meshing conventional multilayer membranes and artificial skins with meshing machines such as a Collins ampligraft or a Brennen mesher or a similar device used to prepare meshed autograft (see page 7, lines 19-27). Claim interpretation: regarding “perforations are mechanically formed”, similarly above, this limitation is interpreted as a product-by-process limitation which is not limited to the manipulation of the steps, only the structure implied by the step (MPEP 2113). In other words, product claims are assessed for its final structural features not its method of production.
However, Cahn does not particularly teach: the large perforations having a diameter that is about 2.5 - 4.0 mm, and insofar as it relates to the configurations, spacing, and/or dimensions of the small and large perforation (as seen in the limitations of claim 1, 3-4, 7, 14-17, and 30-32).
Bayon’s general disclosure relates to medical devices including a perforated bacterial cellulose sheet and the use of the medical device for indications where soft tissues need to be repaired (see abstract & ¶ [0001], [0005]).
Regarding claim 30 pertaining to the perforation sizes, Bayon teaches “the perforations comprise holes of a size of from about 1 mm to about 3 mm” and “In embodiments, the bacterial cellulose sheet comprises a first area having perforations of a first size and a second area having perforations of a second size different from the first size” (see ¶ [0002], [0011], and Figure 4).
Regarding claim 3 pertaining to the thickness, Bayon teaches “a medical device comprising a bacterial cellulose sheet having perforations. The bacterial cellulose sheet may have a thickness of from about 0.1 mm to about 5 mm” (see ¶ [0002], [0009]-[0010]).
Regarding claim 4 pertaining to the perforation shape, Bayon teaches the perforations may be circular (see ¶ [0002] last sentence, [0013], and see Figure 4; also see Figure 4 of the Cahn primary reference). 
Regarding claims 15-17 and 30-31 pertaining to the perforation spacing, Bayon teaches the perforations are separated from each other by a distance of from about 0.3 mm to about 5 mm (see ¶ [0002] at line 15-16, and ¶ [0004] at lines 13-14). Bayon teaches the perforations can be an ordered series (see ¶ [0009] at lines 10-11). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 (I)). 
Regarding the configuration, Bayon suggests the holes in the devices may not be simply ordered, but may be arranged according to more complex sequences. For example, the distance between holes may vary across the surface of the device. As another example, the sheet may include rows of closely spaced holes separated by some distance (see ¶ [0012]). 
Regarding claim 29, Bayon teaches perforating may be performed by a method selected from the group consisting of punching and laser drilling (see ¶ [0004] at lines 19-20, [0015]-[0016]).  
It would have been obvious to one of ordinary skill in the art to envisage the claimed invention’s perforation configurations and dimensions following the suggested guidance of Cahn and Bayon. The ordinary artisan would have been motivated to do so is because Bayon suggests that the sheet may have perforations of a second size different from the first size (i.e. large and small perforations). Furthermore, both of the cited references provides ample suggestions or an invitation to modify the configurations, for example, the size, shape and pattern of the perforations are arranged or chosen so that: fluid permeability (moisture loss and exudate), hydrostatic pressure, from a wound can be controlled (see Cahn at page 4); or Bayon suggests the holes in the devices may not be simply ordered, but may be arranged according to more complex sequences … the sheet may include rows of closely spaced holes separated by some distance (see Bayon ¶ [0012]). In other words, the claim’s perforation configuration of parallel and/or staggered rows/columns of large and small perforations in a regular or symmetrical pattern (e.g. alternating) is within the purview of the ordinary artisan following the suggested teachings of the cited references seeking to reduce infections, moisture control, fluid exudate control, adherence to wound bed and proliferation of cells such as fibroblasts and endothelial cells required for wound healing (see Cahn at page 2). The ordinary artisan would have had a reasonable expectation of success as both of the references are directed to perforated materials for soft tissue wounds repair or treatment. 

Examiner’s Response to Arguments
Applicant’s arguments filed on 05/19/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument that (addressing pages 10-11 of the remarks) that a person having ordinary skill in the art (PHOSITA) would not have modified Cahn to exceed suitable diameters of holes larger than 2.0 mm because of Cahn’s clear implication that doing so would result in excessive amounts of fluid or water vapor escaping the wound, this argument is not persuasive because it is based upon an overly rigid or strict reading of the Cahn reference. Rather, the guidelines for determining obviousness is based on a more flexible approach and it includes the understanding of one of ordinary skill in the art. This is because “the test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]” (MPEP 2145 (IV)). The Examiner agrees that while Cahn does warn against the use of holes with diameters that are too large but a PHOSITA would not have been narrowly limited to Cahn’s suggestive language of “suitable diameter” range. In particular, the language of Cahn (reproduced herein for clarity) on page 7 discloses:

    PNG
    media_image1.png
    340
    958
    media_image1.png
    Greyscale

Thus, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 (II). In other words, although Cahn provides a preferred “suitable diameter” range, the guidance of Cahn is primarily cautioning that the holes are not so large that excessive amounts of fluid or water escape but there is no absolute requirement to stop at an exact upper endpoint of exactly 2 mm (hence, the phrase about 2 millimeters). Obviousness includes the understanding of a PHOSITA as it is readily known in the art that the use of holes or perforations allows for pus and exudate to drain (e.g. see Cahn at page 2, lines 31-35 or the instant pre-grant specification at ¶ [0006]). Moreover, the instant specification (see abstract) discloses that small perforations facilitate revascularization and cell repopulation which also similar to Cahn recognizing that porous membrane “promotes the adherence and proliferation of cells such as fibroblasts and endothelial cells” (see Cahn at page 2, lines 19-20). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 (I)). Said differently, modifying Cahn’s suitable diameter to slightly above 2 mm to arrive at the claimed invention’s large perforations is not considered unreasonable nor does it change the principle operation of the primary reference. 
In response to Applicant’s argument (addressing page 12 of the remarks) that “However, in all instances, Bayon is devoid of any disclosure, nor even a suggestion, that the different-sized holes can be arranged in alternating staggered rows of holes, each hole in a row having the same size”, this argument is not persuasive because “one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references” (MPEP 2145 (IV)). As stated on page 4 of the prior office action, the primary reference of Cahn teaches holes can be arranged in irregular or regular patterns, however, regular patterns in which the holes are evenly spaced are preferred (see Figure 4; trigonal pattern shown)” (see page 7, lines 9-18). Cahn’s Figure 4 is reproduced herein for clarity and the instant application’s Figure 1 is also provided for visual or illustrative side-by-side comparison, respectively:

    PNG
    media_image2.png
    225
    381
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    506
    652
    media_image3.png
    Greyscale

Thus, the primary reference of Cahn suggest the staggering of holes or perforations and the prior office action on page 6 discloses that Bayon teaches perforations of a second size different from the first size (see Bayon at  ¶ [0002], [0011], and Figure 4) and further that the pattern arrangement may not be simply ordered but may be arranged according to a more complex sequences (see Bayon at ¶ [0012]). In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141). Accordingly, it is maintained that the claimed invention’s two different size perforation diameters and pattern configurations are obvious to a PHOSITA following the suggested guidance of the cited prior art references of Cahn and Bayon. 
In response to Applicant’s argument (addressing pages 12-13 of the remarks) that “Cahn appears to generally be directed towards a multilayer artificial skin graft which comprises a silicone layer for moisture control” whereas claim 1 is limited to single layer acellular animal dermis, this argument is not persuasive because the claim’s transitional phrase of “comprising” is open-ended and does not exclude additional unrecited elements (MPEP 2111.03 (I)). In other words, a multi-layer artificial skin which comprises a silicone layer for moisture as taught by Cahn still reads on the claim’s comprising language. Moreover, the instant pre-grant specification at ¶ [0024] also appears to “optionally applying a silicone layer to the lyophilized collagen or collagen/GAG material”. Thus, the claims cannot be said to exclude a silicone layer.
In response to Applicant’s argument (addressing page 13 of the remarks) that “Bayon appears to generally be directed towards bacterial cellulose sheets … [a PHOSITA] would readily understand that the use of different materials will trigger different biological responses”, this argument is not persuasive the test for obviousness is not whether the features of a secondary reference (e.g. bacterial cellulose sheets) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (MPEP 2145 (III)). As noted in the last office action at page 5, the primary reference of Cahn teaches the use of bovine collagen (see page 15: Example 1 which discloses an acellular collagen matrix as seen in claim 19). For clarity of the record, the main purpose of the Examiner’s reliance on the secondary reference of Bayon was demonstrate different perforation sizes, configurations, spacing, and/or dimensions are readily modifiable parameters within the purview of a PHOSITA. Again, in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. In a basic sense, the claimed invention as a whole is not deemed to rise to a level of patentable significance over the proposed prior art combination of Cahn and Bayon. 
In response to Applicant’s argument (addressing page 13 of the remarks) that neither Cahn nor Bayon disclose claim 1’s tissue graft thickness range, this argument is not persuasive because, as stated in the prior office action, Cahn teaches the optimum thickness of a synthetic skin is related to the following parameters: (1) thickness of the skin to be replaced; (2) nature of wound and dimensions; (3) thickness of top layer required to control moisture flux; and, (4) relation of suturability and drapability to thickness (see pages 14-15, lines 20-15) and Bayon teaches “a medical device comprising a bacterial cellulose sheet having perforations. The bacterial cellulose sheet may have a thickness of from about 0.1 mm to about 5 mm” (see ¶ [0002], [0009]-[0010]).
Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653